Citation Nr: 1109015	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-06 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, claimed as depression.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence does not show that the Veteran is currently diagnosed with an acquired psychiatric disorder to include PTSD; it also does not show that the Veteran has been diagnosed with any acquired psychiatric disability, to include PTSD at any time during the course of his appeal.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).

2.  Service connection for an acquired psychiatric disorder other than PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

The foregoing notice requirements were satisfied by a June 2005 letter.  In addition, following that letter, the February 2007 statement of the case and January 2011 supplemental statement of the case was issued, each of which provided the Veteran additional time to respond.

Also, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as assigning a disability rating or effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  As will be discussed in the following analysis, the Board is denying the Veteran's claims.  As such, no ratings or effective dates will be assigned.

The Board also finds that the duty to assist provisions of the VCAA have been met in this case.  All evidence adequately identified by the Veteran relative to his claims has been obtained and associated with the claims file.  This includes private treatment records, as well as service treatment records and service personnel records.  Furthermore, neither the Veteran, nor his representative, has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was also provided with a VA psychiatric examination (the report of which has been associated with the claims file).  The Board finds this examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Standard Of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a [V]eteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Rules And Regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown to be present.  38 U.S.C.A. § 1110.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Analysis

The Veteran contends that he developed PTSD and depression as a result of active military service.  With respect to PTSD, the Veteran contends that he developed the disorder as a result of his service in Vietnam, and he has reported several stressors without specificity, including witnessing the death/injury of a fellow soldier, seeing dead bodies along roadsides, and being in a war zone.  The record reflects that the Veteran served in Vietnam from December 1969 to November 1970 as a supply specialist and armorer.
Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

In his claim that was received in 2005, the Veteran indicated that his depression began in February 1970, but he has provided no additional description to explain such an assertion or to give it any context.  Conversely, the service treatment records are silent for complaints or findings of any psychiatric disorder, with the November 1970 separation examination reflecting normal psychiatric findings.  

Post-service medical records are likewise absent of findings of any psychiatric disorder.  The Veteran requested that VA obtain private psychiatric treatment records; however, the records that were identified by the Veteran and obtained by VA did not show that the Veteran was receiving any psychiatric treatment.

In December 2010, following recent regulatory revisions which relax the evidentiary standards for establishing the occurrence of in-service stressors in claims for PTSD, the Veteran was accorded a VA mental disorders examination.  Upon review of the claims file and interview with the Veteran, the examiner determined that the Veteran did not meet the diagnostic criteria for either PTSD or for any other Axis I acquired psychiatric disability, to include depression.  Moreover, the Veteran was assigned a global assessment score of 75, which is given when there are no more than transient or slight symptoms.

Consideration has been given to the Veteran's assertion that he has a psychiatric disability, but the medical evidence of record simply does not support such an assertion.  The Veteran reported his symptoms to the VA examiner, as he is competent to do, but the examiner concluded that the reported symptoms did not represent a clinical psychiatric disability.

Given the lack of competent diagnostic evidence showing that the Veteran currently has, or had at any point during the course of his appeal, PTSD, or any other psychiatric disorder, the claim for service connection for these conditions is denied.  Brammer, 3 Vet. App. 223, 225 (1992).

ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than PTSD is denied.


REMAND

The record reflects that in January 2011, subsequent to a Supplemental Statement of the Case issued that same month, and before transfer of the case to the Board, the Veteran's representative submitted a statement and additional evidence (consisting of an internet article) pertaining to the Veteran's hypertension.  This evidence was not accompanied by a waiver of initial RO review prior to submission to the Board. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304.  Since this evidence is neither duplicative of other evidence nor irrelevant, it must be referred back to the RO. 
38 C.F.R. §§ 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence associated with the claims file since the January 2011 Supplemental Statement of the Case.  After undertaking any additional development that may be indicated, including a VA examination, the RO should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


